i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00333-CV

                                    IN THE MATTER OF M.E.R.

                      From the 289th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-JUV-02165
                             Honorable Carmen Kelsey, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 3, 2010

AFFIRMED

           M.E.R. was found guilty of delinquent conduct based upon her possession of a controlled

substance and failure to identify to a police officer and placed on probation. The State subsequently

filed two motions to modify the disposition, alleging M.E.R. violated the conditions of her probation.

M.E.R. pled true to the allegations in the first motion to modify and was continued on probation.

M.E.R. also pled true to the allegations in the second motion to modify. The trial court, however,

revoked M.E.R.’s probation following a hearing on the second motion to modify and ordered M.E.R.

committed to the custody of the Texas Youth Commission.

           M.E.R.’s court-appointed attorney filed a brief containing a professional evaluation of the

record and demonstrating that there are no arguable grounds to be advanced. Counsel concludes the
                                                                                       04-09-00333-CV



appeal is without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). See In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (applying Anders in juvenile

proceedings); In re A.L.H., 974 S.W.2d 359, 360-61 (Tex. App.—San Antonio 1998, no pet.) (same).

       A copy of counsel’s brief was delivered to M.E.R. and her mother, who were advised of

appellant’s right to examine the record and to file a pro se brief. No pro se brief has been filed.

After reviewing the record, we agree that the appeal is frivolous and without merit. The judgment

of the trial court is therefore affirmed. Furthermore, we grant counsel’s motion to withdraw. See

Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n. 1 (Tex. App.—San Antonio 1996, no pet.).



                                                      Catherine Stone, Chief Justice




                                                -2-